DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  in the forming step, “glass film having marginal portions having marginal portions” is grammatically incorrect.  Additionally, “glass film having marginal portions has the marginal portions” is also grammatically incorrect.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2011-207721, machine translation provided) in view of Mori (JP 2015-174694, machine translation provided).  Taniguchi teaches a method for manufacturing a glass film ([0047]-[0048], figure 4) comprising continuously forming an elongated glass film from molten glass ([0009],[0023], [0036], [0038]), the glass film having marginal portions in width-directional opposite edge regions and an effective portion in a width-directional central region of the glass film between the marginal portions ([0009]).  Taniguchi also teaches annealing the glass film ([0039]) and forming resin tapes continuously on the glass film, wherein the resin tapes are formed at positions adjacent to and separated by a given distance from the respective marginal portions in a length direction of the glass film ([0022], [0040]). Furthermore, Taniguchi teaches continuously removing each of the marginal portions at a position between the marginal portion and the resin tape, to form a glass film with resin tape ([0015], [0017], [0043]). However, Taniguchi fails to disclose a forming resin tapes at respective marginal portions, such that at least a portion of the effective portion between the resin tapes is free from being covered by resin tapes. Similar to Taniguchi, Mori teaches a method for manufacturing a glass film with resin tape comprising continuously forming resin tapes on the glass film in a length direction of the glass film, each of the resin tapes being formed at a position adjacent to a respective one of the edges of the glass film and separated from the respective edge by a given distance from the respective edge with at least a portion of the central portion between the resin tapes being free from being covered by the resin tapes. Mori teaches prior art employs resin tapes that covers the whole of the central portion of the glass film, and the removal of the resin .
Regarding claim 4, Taniguchi teaches forming the resin tape by continuously applying a resin solution to a surface of the glass film in a tape like configuration ([0056]-[0057]).
Regarding claim 5, Taniguchi teaches the resin is an ultraviolet curing resin, a thermosetting resin ([0056]-[0057]).
Regarding claim 6, Taniguchi doesn’t specify a spacing between the edge of the glass film and the resin tape. However, Taniguchi suggests applying the resin tape only on the effective portions of the glass film, and not on the beaded ends which are to be cut off, i.e. the marginal portions ([0033]). Naturally, to minimize waste, the effective portions would naturally be maximized and the marginal portions minimized, in a width direction. This can be seen in figure 2. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the resin tape to be placed so that it is positioned from the edge at a distance less than 40% of the width of 
Regarding claim 7, Taniguchi teaches the glass film can be formed using a float process or an overflow downdraw process ([0029]).
Regarding claim 8, Taniguchi teaches the resin tape has a thickness of 5-300µm ([0031]) or 3-250µm ([0060]), which overlaps with the claimed range of 20-500µm.
Regarding claim 9, Taniguchi teaches the glass film with resin tape is wound into a roll (figures 1, 3 and 4, [0045]).
Regarding claim 11, Taniguchi teaches continuously feeding a protective sheet, i.e. paper, and winding the glass film with the resin tape in the form of a roll with the protective sheet ([0052]).  Mori also teaches applying a protective sheet to the roll of the glass film by continuously feeding a protective sheet (12) from a protective sheet roll (13), winding the glass film with resin tape in the form of a roll (8) together with the protective sheet ([figure 3, [0044]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the protective film to be supplied from a sheet roll, so as allow continuous supply of the protective film in the continuous winding step, as suggested by Mori. 
Regarding claims 12-13, Mori suggests further processing the glass film with the resin tapes by removing glass edge portions with the resin tape attached by cutting these edge portions, thereby removing the glass edge portions with the resin film, and forming a finished glass film ([0048]), wherein the finished glass film is wound on a roll 8, as can be seen in figure 3. Since the resin tapes are formed on width-directional .
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2011-207721, machine translation provided) and Mori (JP 2015-174694, machine translation provided) as applied to claims 1 and 12 above, and further in view of Higuchi et al. (2010/0192634).  Taniguchi teaches an embodiment wherein the resin tape is continuously formed on only one surface of the glass film and winding the glass film with the tape into a roll (figure 4, [0056]). However, in the embodiment shown in figure 4, the glass surface with the resin tape is not facing outwards when in the roll. Like Taniguchi, Higuchi also teaches a method for forming a glass film with a resin tape comprising continuously forming a glass film from molten glass and continuously forming a resin tape on the surface of the glass film (abstract, [0043]). Higuchi further teaches there are various known ways for applying the resin tape, including applying the resin tape to one or both surfaces of the glass film ([0047]), and applying a tape via adhesive or applying resin solution ([0051]). Higuchi also teaches continuously applying the resin tape on only one surface of the glass film and winding the glass film with resin into a roll, such that the glass surface with the resin is facing outwards when in the roll (figures 2, 4, 5 [0068], [0070], [0071]), or facing inwards when in the roll ([0069], figure 3).  Higuchi teaches these two versions are obvious variants of each other and is a matter of preference,  wherein one skilled in art could infer from . 
 Regarding claim 14, Higuchi also teaches cutting the finished glass film in a width direction to obtain sheets of glass substrate of the desired size ([0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the further step of cutting the glass film, so as to provide for into individual glass substrates for supporting thin film transistors.
Response to Arguments
Applicant’s arguments, filed December 22, 2021, with respect to the rejection(s) of claim 1 under Taniguchi in light of the new amendments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mori.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741